Citation Nr: 0736398	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-23 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder. 

2.  Entitlement to an earlier effective date, prior to March 
3, 2004, for the award of service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The claims folder is in the 
jurisdiction of the VA Regional Office in Chicago, Illinois.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's post-traumatic stress disorder (PTSD) has 
manifested by flashbacks, short temper, exaggerated startle 
response, social isolation, nightmares, sleep disturbance, 
depressed mood, intrusive memories, avoidance of trauma-
related stimuli, homicidal thoughts without plan or intent, 
irritability, and difficulty with concentration.  The 
evidence also showed that the veteran was alert and fully 
oriented, with a goal-directed thought process, good insight 
and judgment, normal speech, no evidence of delusions, denial 
of hallucinations, and no gross cognitive impairments.

2.  On March 3, 2004, the veteran filed a claim seeking 
service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006). 

2.  There is no legal entitlement to an effective date prior 
to March 3, 2004, for the grant of service connection for 
PTSD.  38 U.S.C.A. § 5110, 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.400, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in April 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Although 
notice was not provided to the veteran prior to the initial 
adjudication of his claim informing him that a disability 
rating and an effective date would be assigned should the 
claim of service connection be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his VA treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, the veteran has been 
provided with a VA psychiatric examination during the course 
of this appeal.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.

I.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of a disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v.  
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
when there is objective evidence demonstrating occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
e.g., retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).  DSM-IV at 46-47.  

The veteran's claim for service connection for PTSD was 
received on March 3, 2004.  In a rating decision dated in 
August 2004, service connection for PTSD was granted and a 30 
percent evaluation was assigned, effective the date of 
receipt of the veteran's claim.  See 38 C.F.R. § 3.400.  In 
June 2005, the RO increased the veteran's disability 
evaluation from 30 percent to 50 percent disabling, effective 
March 3, 2004. 

VA treatment records from September 2003 reveal the veteran's 
complaints of flashbacks, short temper, exaggerated startle 
response, social isolation, nightmares, and sleep 
disturbance.  The veteran stated that he angers easily and 
loses his temper.  The veteran noted that he has been married 
for twelve years and has two children, whom he does not see.  
The veteran also has three stepchildren, one of whom he has a 
good relationship with.  The veteran stated that he was 
currently working at a factory, but that he couldn't hold a 
job for more than five years.  Upon mental status 
examination, the veteran was alert and fully oriented, and 
his mood was depressed.  His speech was normal, and his 
memory and concentration were intact.  The veteran denied 
suicidal and homicidal ideation as well as audio and visual 
hallucinations.  PTSD was diagnosed, and a GAF score of 60 
was assigned.

VA treatment records from October 2003 reveal the veteran's 
belief that medication was helping with his temper.  The 
veteran stated that he has a good relationship with his wife.  
Upon mental status examination, the veteran's appearance and 
hygiene were good, and he was polite.  He was alert and fully 
oriented, had good eye contact, and normal speech.  His 
affect was congruent, and his short-term memory and 
concentration were intact.  His thought process was goal-
directed and logical, and he denied suicidal and homicidal 
ideation and hallucinations.  Insight and judgment were both 
good.  The VA physician diagnosed PTSD, and a GAF score of 60 
was assigned.

In April 2004, a VA PTSD examination was conducted.  The 
veteran complained of sleep disturbance, nightmares, 
intrusive memories, intense irritability, anger, short 
temper, exaggerated startle response, social isolation, 
avoidance of trauma-related stimuli, and loss of interest in 
doing things that he used to enjoy, such as hunting and 
fishing.  The veteran stated that he lost his driver's 
license in 1991 due to an extensive history of drunk driving.  
He indicated that he does not have many friends, and doesn't 
like to leave his house.  The veteran explained that once in 
awhile, he would grab his wife in his sleep, and on one 
occasion after an argument with his stepson, he grabbed him 
by the throat.  He stated that he was currently employed as a 
janitor, and previously as a factory worker.  He has had many 
jobs over the years, and has frequently changed jobs because 
he has problems with his supervisors.

Upon mental status examination, the veteran's eye contact, 
speech, and behavior were normal.  No impairment in his 
thought process or communication was noted.  The veteran 
relayed that he had suicidal ideation while serving in 
Vietnam, and that he has had more recent homicidal thoughts, 
but no ideation.  The veteran denied hallucinations, and no 
obsessive or compulsive behavior was noted.  The veteran's 
affect was depressed.  His memory was not impaired, and no 
panic attacks were noted.  The VA examiner diagnosed PTSD, 
and a GAF score of 55 was assigned.  The VA examiner 
concluded that the veteran's PTSD symptoms included 
nightmares, intrusive memories, numbing and avoidance, and 
increased autonomic arousal, such as difficulty relaxing, 
temper flares, irritability, excessive startle reaction, and 
difficulties with concentration.

VA treatment records from July 2004 through November 2004 
reveal the veteran's complaints of sleep disturbance, 
intrusive thoughts, nightmares, and fatigue.  Mental status 
examinations reveal the veteran to be alert and fully 
oriented, neatly groomed with a good appearance.  He was 
pleasant and cooperative.  His mood was depressed, and his 
affect was irritable.  Memory and concentration were normal, 
and thought content was relevant.  The veteran denied 
suicidal or homicidal ideation as well as hallucinations.  
The diagnosis was PTSD, and three GAF scores of 55 were 
assigned.

Based on the analysis of the evidence as outlined below, the 
Board finds that the medical evidence of record does not 
support a disability rating in excess of 50 percent for the 
veteran's service-connected PTSD.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  The veteran's GAF scores of 55 and 60 reflect some 
moderate symptoms or some moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV at 46-47.  
Although GAF scores are important in evaluating mental 
disorders, they do not mandate a particular percentage 
evaluation and the Board must consider all of the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  
Accordingly, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all of the evidence that bears on 
occupational and social impairment.  Id. at 242; see also 38 
C.F.R. § 4.126 (2006); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 
(1995).

With consideration of the entire record, the Board finds that 
the manifestations of the veteran's service-connected PTSD 
warrant no more than a 50 percent evaluation.  The evidence 
shows that the veteran has sleep disturbance, intrusive 
memories, nightmares, flashbacks, irritability, depression, 
temper flares, and exaggerated startle response.  
Additionally, the veteran reported avoidance of trauma-
related stimuli.  Suicidal ideation, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, panic attacks, and intermittent 
illogical, obscure, or irrelevant speech have not been shown 
by the record.  Social withdrawal has been shown by the 
evidence, as the veteran has difficulty in establishing 
social and interpersonal relationships; however, the veteran 
has been able to maintain good relationships with his wife 
and stepdaughter.  Although the veteran has held various jobs 
over the years, he is still currently employed.  Accordingly, 
the criteria for a 70 percent evaluation for PTSD have not 
been met.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, service connection for PTSD was granted and 
assigned a 30 percent evaluation for PTSD as of the date of 
receipt of the veteran's claim, i.e., March 3, 2004.  See 38 
C.F.R. § 3.400.  Subsequent to this decision, a 50 percent 
disability rating was granted, effective as of March 3, 2004.  
Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does 
not show occupational and social impairment that meets the 
criteria for a rating in excess of 50 percent for the 
disability at issue at any time subsequent to March 3, 2004.  
Id.; Fenderson, 12 Vet. App. at 119.

As the medical evidence discussed above does not show an 
overall disability picture demonstrating occupational and 
social impairment with deficiencies in most areas due to 
suicidal ideation; obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately, or 
effectively; impaired impulse control; spatial 
disorientation, neglect of personal appearance and hygiene; 
and the inability to establish and maintain effective 
relationships, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  Earlier Effective Date Claim

On March 3, 2004, the veteran filed a claim for entitlement 
to service connection for PTSD.  There is no document in the 
claims folder which is a formal or informal claim seeking 
service connection for PTSD prior to this date.  A VA 
examiner in April 2004 found that the veteran had PTSD that 
was related to traumatic stressors experienced inservice.  
Thereafter, in August 2004, the RO issued a rating decision 
which granted service connection for PTSD, assigning a 30 
percent disability rating, effective from March 3, 2004.  In 
June 2005, the RO increased the veteran's disability 
evaluation from 30 percent to 50 percent disabling, effective 
March 3, 2004.  The veteran has appealed this decision 
seeking an effective date prior to March 3, 2004, for the 
award of service connection for PTSD.

The effective date of an evaluation and award of compensation 
based on an original claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).  An 
informal claim is any communication or action indicating 
intent to apply for one or more benefits.  38 C.F.R. § 
3.155(a) (2006).

After reviewing the evidence of record, the Board finds that 
the veteran's initial claim for service connection for PTSD 
was received by the RO on March 3, 2004.  The provisions of 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 are clear that an 
award of service connection "shall" not be earlier than the 
date of receipt of application therefore.  Here, the claim 
received on March 3, 2004 was the earliest dated submission 
by the veteran evidencing an attempt to apply for this 
benefit, and there are no documents that can be construed as 
a claim prior to this date.  See 38 C.F.R. §§ 3.1, 3.155.  
Accordingly, the date of receipt of the veteran's claim, 
March 3, 2004, is the appropriate effective date for service 
connection under the provisions of 38 U.S.C.A. § 5110.  See 
also 38 C.F.R. § 3.400.



ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied. 

An effective date prior to March 3, 2004, for the award of 
service connection for PTSD is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


